FILED
                            NOT FOR PUBLICATION                             APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50117

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00215-PSG

  v.
                                                 MEMORANDUM *
GABRIEL DIAZ, a.k.a. Eightball, a.k.a.
Ocho,

               Defendant - Appellant.



                    Appeal from the United States District Court
                          for Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Gabriel Diaz appeals from the district court’s judgment and challenges his

guilty-plea conviction and 240-month sentence for possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii);


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and use or carrying of a firearm during a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Diaz’s counsel has filed a brief stating that there are no grounds for relief, along

with a motion to withdraw as counsel of record. We have provided Diaz the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Diaz waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal five specified issues related to his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief as to Diaz’s plea or any sentencing issue outside the scope of the

appeal waiver. We therefore affirm as to those issues. We dismiss the remainder

of the appeal in light of the valid appeal waivers. See United States v. Watson, 582

F.3d 974, 988 (9th Cir. 2009).

      We remand to the district court with instructions to amend the judgment to

delete “Cocaine, Cocaine Base in the Form of Crack Cocaine,” and replace it with

“methamphetamine.”




                                           2                                     12-50117
     Counsel’s motion to withdraw is GRANTED.

     AFFIRMED in part; DISMISSED in part; REMANDED to correct the

judgment.




                                   3                         12-50117